Case:20-20206-MJK Doc#:5 Filed:04/30/20 Entered:04/30/20 16:22:14 Page:1 of 5

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISFRICT OF GEORGIA

    

Fill in this informution to identify vour case:

 

Debtor | William J. Calderwood i
: Sua Nae Muhite Nome ee aw Name ‘
‘Debtor 2 Dawn L. Calderwood ee vee _. 2 Check af thes an amended plan
: (Spouse, it tiling) First Raine Middle Nun Last Name oO |
i Case number 20-20206 i

 

i tit kaowny

i

Chapter 13 Plan and Motion

[Pursuant to Fed. R. Banke Po 3085.1, the Southern District of Georgia General Order 2017-3 adopts this fonn im lea of the Offical Ferny 137.

I. Notices, Debtor(s) musi check one bex on each line to state whether or not the plan includes each of the following items. [Fan item
js checked as not being contained in the plan or if neither or both hexes are checked, the provision will be ineffective if set out in
the plan.

fa) This [yj cuntains nonstandard provisions. See paragraph 15 below.
plan: [!dees not contain nonstandard provisrons.

ib) Ths iv] values the ciaim(s) that secures collateral. See paragraph 4(1) below.
plan. { ldoes not value claim(s) that secures collateral.

tc) This lv] seeks 10 avoid a lien or security onterest. See paragraph & below.
plan: Tldoes not seek to avoid a fien or security interest.

2. Plan Payments.
fa) The Detiar(s) shall pay to the Chapter 13 Trustee (the “Trustee”) the sum of $3,400.00 for the applicable commitment period of

iY 60 months: ar

£ Caminimam of 36 momls. See 1] USC. § 1s25¢b ed).
Uf applicable include the following: These plan paynients will change to $_ monthly on j
tbh The payments under paragraph: 2fa) shall be patd:

iy: Pursuant to a Notce to Commence Wage Webholding. the Debtor(s) request(s) that the Trustee serve such Nanee(s} upon the
Nebtor's(s’) employer(s} as soon as practicable after the filing of this plan. Sach Noticets) shalf direct the Debtorsts’}
employer(s) tw withhold and remit to the Trustee a dollar amount that corresponds to the Following percentages uf the
snonthly plan payment:

|. Bebtorl Debtor?

iY Direct to the Trustee for the follows reasons)

“The Deblor(s} receivefs) unaine sotely fron, self-employment, Socal Security. governarent assistance, oF
Tehirermient.

I. The Debtor(s) assertis) that wage withholdang is net feasible for the Pullowang reanonts)

Debtor 2 works for small company. Will compromise Job, Debtor 1 works for government

ic) Additional Payments of $0.00 testumaied amount) wil be made on 0, fanucipated date) Cron Geuree, mciudins mene
hin refundsa

3. Long-Term Debt Payments,

(a) Maintenance of Current Instalment Payments. The Debtorts) wil make moethly payments im the snmer specdicd i Jollows oa the
tollowmg long tem debts pursuant te 1 U.S.C § 1322(0¢4), These postpeution payments will be disbursed by eaher the Trustee oF
directly by the Debtor(s) as speriied below Posiper#ion payments wie to be apphed te postpetion amulets owed for pringypal
meres. authorized pastpettion tale charges and eseraw. if appheable Conduit payments that are to be made by che Trustee which

GASB - Form 1)3 December |. 2017

a oe Pop at ag Heatice.
Senor Capi neb aor OT Has, BL wa voicing core
Case:20-20206-MJK Doc#:5 Filed:04/30/20 Entered:04/30/20 16:22:14 Page:2 of 5

Debtor William J. Calderwood Case number
Dawn lL. Calderwood

became due after the Hing of the petuion but before the month of the first payment desterited bere will be added wo the prepetituon
Wear ec chan,

PAYMENTS TO

 

 

MADE BY INITIAL
PRINCIPAL (TRUSTEE OR MONTH OF FIRST POSTPETITION = MONTHLY
CREDITOR COLLATFRAL RESIDENCE (Y/N} DEBTOR(SH PAYMENT TO CREDITOR PAYMENT
HOME sme _ ii meee :
POINT 107 Pin Oak Ct
FINANCIAL Kingstand, GA
CORPORAT 31548 Camden regular monthly
1ON County Yes Debtor May 2019 payment
MOHELA Student Loan No Debtor currently»

(b} Cure of Arrearage on Long-Term Debt. Pursuant w jt U.S.C. § 1322(b)(5), prepetition arrearage claims will be paid im full dough
disbursements by the Trustee, with interest (if any) at the rate stated below. Prepetition wrearage payments are to be applied te
prepetition amounts owed as evidenced by the allowed claim

INTEREST RATE ON

 

DESCRIPTION OF PRINCIPAL RESIDENCE ESTIMATED AMOUNT — 4RREARAGE (if
CREDITOR COLLATERAL (Y/N) OF ARREARAGE applicable)
-NONE- 7 ,
4. Treatment of Ctaims. From the payments received, the Trustee shall make disbursements as follows unless designated otherwise’,
(3) Trustee’s Fees. The Trustee percentage fee as set by the United States Trustee.
(b) Attornev’s Fees. Attorney's fizes allowed pursuant to 11 U.S.C. § 507(a)() of $4,500.00.
{c) Priority Claims. Other #1 U.S.C. § 507 clauns, unless provided for otherwise ia the plan will be paid in full over dhe fife of the

plan as funds become available in the order specifted by law.
(4) Fully Secured Allowed Claims. All allowed claims that are fully secured shall be paid through the plan as set forth below,

DFSCRIPTION OF
CREDITOR COLLATERAL ESTIMATED CLAIM INTEREST RATE MONTHLY PAYMENT

“NONE- —

 

(ec) Securcd Claims Excluded from 1 U.S.C. § $06 (those claims subject to the hanging paragraph of 11 U.S.C. § 1325(a)).
The elains listed below were esher: (1) incurted within 910 days before the petitvon date and secured by a purchase money
security interest ina motor vehicle acquired for the personal use of the Debtor(s). or (2) weurred within | yeas of the peunen dute
and secured by a purchase money security mterest in any other thing of value. These claims with be paid in full under the plan
with interest al the rate stated below:

DESCRIPTION OF ; ;
CREDITOR COLLATFRAL ESTIMATED CLAIM

INTEREST RATE MONTHLY PAYMENT

wi Valuation of Secured Claims to Which H U.S.C. § 506 is Applicable. The Debtor(s) movets) tw value the clanos partially
secured by collateral pursuant to 11) UES.C) § 206 and provide payment in satisfaction of those claims as set forth below The
unsecured portion of any bifurcated claims set forth below will be paid pursuant to paragruph 4¢a) below The plan shall be
served on all atYVecled crediters os compliance with Fed. Ro Banks. P. 3012(b}, and the Debrorts) shall attach a certifeate at

scrv¥iee,
DFSCRIPTION UF VALUATION OF . ; ; neuer

CREDITOR COLLATERAL SECURED CLAIM INTEREST RATE 0 MONTHLY PAYMENT
“AMERIGREDIT ~=—S=«O2019 Honda Civic 5000 47,000.00 5.00% 320.00
FINANCIAL SERVICES, miles
INC. Son's vehicle
Harley-Davidson Retail, 2018 Harley Davidson 22,000.00 5.00% 415
Inc, Street Glide Special

26000 miles

GASH - Form 113 Decerober |. 2017

Vetta Faget
Safow are Comserghe (6 PH te Bie Case. t Di caw sew bees teciey ede we "
Case:20-20206-MJK Doc#:5 Filed:04/30/20 Entered:04/30/20 16:22:14 Page:3 of 5

Debtor William J. Calderwood Case nuniher
Dawn L. Calderwood

 

 

 

 

 

; 7 DESCRIPTION OF VALUATION OF

CREDITOR oo COLLATERAL SECURED. CLAIM — INTEREST RATE MONTHLY PAYMENT
Nissan Metor 2019 Nissan Rogue “93,946.87 500% 0 esa
Acceptance 30008 miles
Corporation
PERFORMANCE 2019 Indian Chieftain 22,000.00 5.00% 415
FINANCE SOLUTIONS, Darkhorse 5000 miles
INC. Motorcycle

ie) Special Freasment of Unsecured Claims. The following unsecured allowed claims are chassitied to be par at 100%

(7 with imerest at % per annum: orf] without interest:
None
(hy General Unsecared Claims. Allowed general unsecured claims, including the unsecured portion of any bifurcated claims

provided for in paragraph 4(f) or paragraph 9 of this pian, will be paid a 0,00% dividend or a pro rata share of $60,000.
whichever i greater OR SUCH AMOUNT AS MAY BE PAID IN A 640 MONTH CASF.

5. Fxecutory Contracts.
{a) Maintenance of Current Installment Payments or Rejection of Executory Contract(s) and/or Unexpired Lease(s).

DESCRIPTION OF

 

 

PROPERTY/SFRVICES : DISBURSED BY
CREDITOR AND CONTRACT. ASSUMED/REJECTED MONTHLY PAYMENT TRUSTER OR DEBTORS
ONE: ster PRE A te ne See ene
(b} Treatment of Arrearages. Prepetinon arrearage claims will be paid in full through disbursements by the Trustee.
CREDITOR ESTIMATED ARREARAGE
-NONE- ,
6 Adequate Protection Payments. The Debtorfs) will muke pre-confrmation lease and adequate protection payments pursuant to 11 U.S.C.

¥ 1326(a}C1) on allowed claims of the following creditors: [_] Direct to the Creditor, or [vi To the Trustee

 

 

CREDITOR ADEQUATE PROTEC ‘IW OR LEASE PAYMENT AMOUNT
“AMERICREDIT FINANCIAL SERVICES, INC. 75.00 " oe
Harley-Davidson Retail, inc. 75,00

Nissan Motor Acceptance Corporation 75.00

PERFORMANCE FINANCE SOLUTIONS, INC. 75.00

7, Domestic Support Obligations, The Debtor(s) will pay all pestpetiticn domestic support obligations direct w the hokler of such claim

identified here. See 11 USC. § IGI4A). The Trustee will provide the stantory notice of If U.S.C § BO2¢d) w the following
clanmantts

 

 

CLAIMANT ee ee  . ADDRESS _ _
-NONE-
K. Lien Avoidance. Pursuant wt] US.C. § 522¢). the Debior(s) move(s) to avuid the hen[s) a security mtesestist ef the following

credwor(s). vpon confirmaion but subject tw 1) U.S.C. § 349. with respect i the property deserbed below The plan shall be served on ail
afected crediter(s) in Compliance with Fed. R. Bankr. ?. 4003{d). and the Debtor(s) shall atiach 8 cerificale of servive

CREDITOR __UIEN IDENTIFICATION Gf known) 0 PROPERTY
OneMain Financial Group, LLC MISC HHG - Avoid Lien
9. Surrender of Coltateral, The fullowing collateral is surrendered to the creditor fo satisfy the secured claitn te the eatert shown below

upon confirmation of the plan. The Debtor(s} requests) that upon confiernation of ths plan the stay under 41 US C= 362{a) be terminated
as tg the collateral only aad thar the stay under TE LLS.C) 8 1300 be termmated in all respects. Any alowed defuicacy bahince resuling
trom acredior's disposition of the collateral will be weated as an unsecured claim in paragraph $¢h) of this plan if the creditor amends Ts
previously fled. umely claim wali 180 days from entry of fhe order confierning: this plan or by such addenda] ume as the erednor may
be gramted upon motion Filed within that 80-day period.

CREDITOR DESCRIPTION OF COLL A TERAL . _ AMOUNT OF CLAPM SATISFIED ce ee .

GASB -Fonn 313 December 1. 2017

Salta one Qgrertahs a EPA EE dsr Cae DOE + wa fete nar Gate Bestt ox Baki:
Case:20-20206-MJK Doc#:5 Filed:04/30/20 Entered:04/30/20 16:22:14 Page:4 of 5

Debtor Witham J. Calderwood Case nwaber
Dawn L. Calderwood

 

CREDITOR _ DESCRIPTION OF COLLATERAL === AMOUNT OF CLAIM SATISFIED
ALLY FINANCIAL INC. 2016 Ram Rebel “Full amount of claim and debt. = SSS
Wyndham Vacation Resorts, Inc. Sevierville Tennessee Governor's Full amount of claim and debt

Cressing 308 Collier Drive Sevierville, TN
37862 (time share}

10. Retention of Liens. Holders of allowed secured claims shall retain the Jiens secunug said claims to the ful extent provided byl) U.S.C §
1325¢a\(5).
MH, Amounts of Claims and Claim Objections. The amount, and secured or unsecured status, of claims disclosed in this plan are based upon

Ihe best esamate and belief of the Debtor(s} An allowed proof of claim will supersede those estimated claims. In aceordance with the
Bankruptcy Code and Federal Rules of Bankrupicy Procedure objecuons to cluints may be fled belore of after confirmanon.

12. Payment Increases. The Debtor(s} will inctease payments in the amount necessary to (und allowed claims as ints plan proposes atter
nouce trom the Trustee and a hearing if necessary, unless a plan modification is approved.

13. Federal Rule of Bankruptcy Procedure 3002.1. The Trustee shall not pay any fees, expenses, ur charges disclosed by a creditor pursuant,
to FedR. Bankr. P. 3002.1(c} unless the Debtor’s(s’) plan ts nrodified after the filing of the notice to provide for payment of such fies,
expenses, or charges.

14. Service of Plan. Pursuant to Fed. 8. Bankr. P, 3015{d) and General Order 2017-3, the Debtor(s) shall serve the Chapter 13 plan on the
Trastee and all creditors when the plan is filed with the coun, and file a certificate of service accordmyly. {f the Debtor(s) seek(s) to limit
the amount of a secured claim based on valuation of collateral (paragraph 4(f) above), seckfs) to avund a security interest or ben (paragraph
8% above}. or seekts) to initiate a contested matter, the Debtor(s) must serve the plan cn the affected creditors pursuant w Fed. R. Bankr. P.
7004. See Fed. R. Bankr. P. 3012(b), 4003(4), and 9014.

15, Nonstandard Provisions. Under Fed. R. Bankr. P. 3015(c). nonstandard provisions must be set terth below. A nonstandard provision is a
provision not otherwise in this local plan form or deviating from it, Nonstandard provisions set out elsewhere in this plan are void.

2, Adequate protection payments under paragraph 6 will be paid for six months, or until confirmation, whichever is later;
thereafter, the payments set forth in paragraph 4 will begin. The payments listed under paragraph 4 are estimated based on
currently available information and will be adjusted as needed at confirmation. After adequate protection payments,
administrative priority claim will be paid prorata with secured claims until all administrative claims are paid in full. tn
addition, to the extent any pre-petition lease ctaim is filed, it will be paid prorata with administrative priority claims, including

attorney's fees.

b. All debts scheduled or listed in the bankruptcy filings, whether or not listed in the plan, shall be discharged upon
campletion of the plan except debts that are specifically listed as long term debts by the debtor{s) under paragraph 3 of the
plan or non-dischargeable student loans. In the event stay relief is granted as to any long term debt, such debt shall alse be

discharged upon completion of the plan.
«. Debtor(s) proposes to pay filing fees DIRECT TO THE BANKRUPTCY COURT.

d Any secured claims that are filed in the within case that are not provided for by the plan will be paid after all
administrative claims, included attorney's fees, and all provided for secured claims with an interest rate of 3.25 percent.

e To the extent that Debtor(s) has/have student loans, such loans will not be discharged in the within case including any
interest that may accrue related te sad debt.

f. To the extent the within plan includes any secured lien on personal property being paid through the chapter 13 plan,
inctuding fiens on car titles, such creditor holding such lien shall immediately release same, including without limitation,
marking any lien listed on a vehicle title as satisfied, and forward such title or other executed lien release to Debtor(s) upon

the granting of a discharge in the within case.

g. To the extent any creditor files a claim in the within case, service pursuant to Rule 7004, to the extent same may be
required, shall be deemed waived.

h. AH correspondence related to any long tetm mortgage, deed to secure debt, or other claim secured by Debtor(s} principal

residence must be copied to Debtor(s). Notice sent c/o to the undersigned lawyer will be deemed deficient nove e..
By sizning below, | certify the foregoing plan contains no nonstandard provisions other than those set out in paragraph [5.
GASB - Form 193 December 3, 7017

tort ase Peon nics
Selo ais Lemarighi ho elie tn Gio Ce ELA aw besceuac cen see
Case:20-20206-MJK Doc#:5 Filed:04/30/20 Entered:04/30/20 16:22:14 Page:5 of 5

Debier William J. Calderwood Case number
Dawn L. Calderwood

Dated = -4/30,2020 ésAVilliam A Calderwood
Tee William J. Calderwood

 

Dehtar |

‘sMawn L. Calderwood
Dawn L. Calderwood

 

 

Dehin- 2

/sS/R. Flay Cabiness /
R. Flay Cabiness 002689
Attorney jor the Debtaifs;

 

GASB - Form 113 December |. 2017 ccc nates
Saynware Copyengne Fok Pele 2adet Hest fase L1G wwe besiwow.camy
